Bell, Chief Judge.
The defendant appeals from his conviction and sentence for burglary and from the overruling of his motion for new trial. Held:
l.The state by its evidence established that a private home was entered without the authority of the owner. Entry was made through a glass door off the patio of this residence and several guns were taken. Three unidentified men had been observed by neighbors in the immediate vicinity of the burglarized home during the evening hours of the day of the crime. A policeman obtained a palm print from the inside of the glass door and this print was shown to be that of the defendant. At his committal hearing, the defendant admitted to the victim of the burglary that he and two others had entered the home and had taken the guns. This admission was made by defendant when he attempted to make a "bargain” with the victim in which he offered to return the guns if victim would withdraw the "charges.” The defendant testified that he was at the home on the date of the burglary but denied entering the house or taking any property. The state’s evidence amply authorizes the verdict of guilty. It was not error to deny the motions for directed verdict or for new trial on the general grounds.
Submitted November 5, 1973
Decided December 5, 1973.
McWhorter & Steinberg, Leonard N. Steinberg, for appellant.
William H. Ison, District Attorney, J. W. Bradley, for appellee.
2. It was not error to charge the law of conspiracy in view of the evidence of participation in the crime by the defendant and two others. Bruster v. State, 228 Ga. 651 (187 SE2d 297).

Judgment affirmed.


Been and Quillian, JJ., concur.